Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2002

Schnall v. Amboy Natl Bank
Precedential or Non-Precedential:

Docket 1-1502




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Schnall v. Amboy Natl Bank" (2002). 2002 Decisions. Paper 189.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/189


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                             No. 01-1502
                           ________________

           MARTIN SCHNALL, individually and on behalf
          of all others Similarly Situated, Appellant
                                 v.
                      AMBOY NATIONAL BANK
                   (D.C. Civ. No. 99-cv-04908)
            _________________________________________

                        Argued: November 6, 2001

          Before: BECKER, Chief Judge, McKEE and RENDELL
                         Circuit Judges.
                 (Opinion filed January 28, 2002)
                       ____________________

                         ORDER AMENDING OPINION
                        _______________________

     The slip opinion filed on January 28, 2002 in the above case is
hereby amended as
follows:
     1. On page 18, third line from the bottom, change the word "banks"
to "a bank."

     2. On page 22, lines 9-10, the word pari passu and raison d'etre
should be
italicized.

                                BY THE COURT:



                                /s/ Edward R. Becker
                                Chief Judge

DATED: March 19, 2002